BOLIN, Judge.
Plaintiff, assignee for an office supply company, sued defendant newspaper company for the balance due on an open account. Defendant denied the debt, claiming the parties had a “trade out” agreement whereby defendant was to pay for the merchandise by running advertisements for the supply company in its newspaper. The trial court found only a portion of the debt was paid by the “trade out” and rendered judgment in plaintiff’s favor for the balance. Defendant appeals and we affirm.
The issue is whether the record supports the findings of the trial judge.
Appellant contends the trial judge erred in according any weight to the testimony of plaintiff’s principal witness, a salesman and officer of the supply company. The trier of fact is in much better position than are we to determine the credibility of witnesses, and we find no reason nor basis for disagreeing with his findings in this case.
We adopt the written reasons of the trial court and the judgment is affirmed at appellant’s cost.